



Exhibit 10.28




PRIVATEBANCORP, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT (“RSU”) AWARD AGREEMENT (“Agreement”) is entered into
as of the date set forth in the RSU Award Certificate (as defined in Section 1)
by and between PrivateBancorp, Inc., a Delaware corporation (the “Company”), and
the Grantee identified on the RSU Award Certificate (“Grantee”). Except as
otherwise indicated or defined herein, all words with initial capitals shall
have the same meaning as ascribed to them in the PrivateBancorp, Inc. 2011
Amended and Restated Incentive Compensation Plan (the “Plan”). Grantee
acknowledges receipt of a copy of the Plan.
WHEREAS, the Company desires to grant to Grantee the right to receive in the
future a certain number of shares of Common Stock, subject to the restrictions,
and on the terms and conditions, set forth in the Plan and this Agreement;
NOW, THEREFORE, the Company and Grantee agree as follows:
1.Grant of Award; Form of Award.
Subject to Grantee’s execution and delivery of the related RSU Award Certificate
attached hereto or otherwise delivered or made available to Grantee in
electronic form (the “RSU Award Certificate”) and any documents described
therein, and subject to the terms and conditions of the Plan (the terms and
provisions of which are incorporated herein and expressly made a part hereof),
the Company hereby grants to Grantee the right to receive in the future the
aggregate number of shares of Common Stock of the Company set forth on the RSU
Award Certificate, subject to the restrictions and on the terms and conditions
set forth herein, in the RSU Award Certificate and in the Plan (the “Award”),
and subject to any adjustment as provided in the Plan and Section 12 hereof. The
Award hereunder shall be deemed an award of Restricted Stock Units (“Units”).
When payable, as set forth in Section 4 of this Agreement, each Unit will be
converted into and paid in one share of Common Stock, except as otherwise
provided pursuant to Section 12 hereof. In the discretion of the Committee, upon
the issuance of the shares underlying the Award as set forth in this Agreement,
such shares may be non-certificated and, accordingly, issuances and transfers
shall be reflected on the stock ledger books and records of the Company and no
certificate of shares of Common Stock in respect of Grantee’s shares will be
issued to Grantee, to the extent not prohibited by applicable law, the Company’s
certificate of incorporation and by-laws, or the rules of any stock exchange.
This Agreement and the Award is subject to all good faith determinations of the
Committee and of the Company pursuant to the Plan.
2.Restrictions.
(a)    The Units covered by the Award and any shares of Common Stock issuable
thereunder shall be subject to the restrictions set forth in Section 9(a) of the
Plan, which include, but are not limited to, prohibitions on the sale, transfer,
assignment, pledge or encumbrance of said Units and shares, prior to the
delivery of such shares upon settlement of the Units in accordance with the
terms of this Agreement. Sale, transfer and other disposition of the shares
following settlement of the Units may be limited by the absence of an
established trading market for such shares and/or the provisions of applicable
securities laws. The restrictions imposed hereunder shall not lapse upon
settlement of the Units if such lapse would constitute a violation of any
applicable federal or state securities or other law or regulation and shall only
lapse upon the termination of such violation. As a condition to the receipt of
the shares of Common Stock covered by this Award, the Company may require
Grantee to make any representation and warranty to the Company as may be
required by any applicable law or regulation.
(b)    Notwithstanding anything to the contrary set forth in this Agreement or
in the Plan, each provision of this Agreement and all amounts which may be
payable hereunder or under the Plan shall be subject to any applicable
conditions, limitations or restrictions that may be imposed by any governmental
or regulatory authority, including but not limited to the FDIC or other federal
or state regulator (any such provisions, “Regulatory Restrictions”). If any
vesting or settlement of the Award or the making of any payment pursuant to this
Agreement shall violate, or shall have violated, any Regulatory Restrictions,
Grantee shall be deemed to have waived Grantee’s right to such


1
247905484
Last Revised – February 2017

--------------------------------------------------------------------------------




payment and, to the extent necessary to comply with such Regulatory
Restrictions, shall promptly repay any such amount to the Company upon request,
and this Agreement shall be deemed to be amended to effectuate such waiver such
that no obligation on the part of the Company to pay or provide the waived
amount shall occur. Without limiting the generality of the foregoing, all rights
hereunder as well as the value received by Grantee upon vesting or otherwise may
be subject to recovery or “clawback” by the Company (or otherwise) under the
Plan or any of the Company’s clawback policies applicable to Grantee from time
to time as well as Regulatory Restrictions or applicable state or federal laws,
including, but not limited to the recoupment or clawback provisions under the
Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010. The applicability and ultimate impact of any of these
clawback provisions will vary depending on the facts and circumstances and
Grantee hereby acknowledges that such provisions may apply to the Award.
3.Rights as a Shareholder. Grantee will not have any voting rights with respect
to the Units. Unless the Units are forfeited pursuant to Section 5 hereof,
Grantee will be entitled to dividend equivalent amounts at the same rate per
share as are paid on the Company’s Common Stock between the Award Date (as
defined in the RSU Award Certificate) and each applicable settlement date of the
Units in accordance with Section 4. The number of shares of Common Stock that
such dividends will be paid upon will be based on the actual number of Units
that settle on each such settlement date, without regard to any underlying
shares that may be withheld to pay applicable taxes. The payment of all dividend
equivalent amounts (without interest) shall occur at the same time as the
settlement of the Units to which the dividend equivalent amounts relate.
4.Issuance and Delivery of Shares. Provided Grantee has become vested in
accordance with Section 5 below, the Units will be paid on, or within thirty
(30) days following, the earlier to occur of: (a) the vesting dates set forth on
the RSU Award Certificate, and (b) the date on which the Units vests in
accordance with Section 5 as a result of Grantee’s disability or death, as
applicable.
5.Vesting; Effect of Termination of Employment. Except to the extent provided in
paragraphs (a) through (e) below, the restrictions applicable to Units covered
by this Award shall lapse and the shares under the Units shall become vested on
the respective dates set forth in the RSU Award Certificate.
(a)    Disability. In the event Grantee becomes disabled during the period of
Grantee’s employment with the Company and its Subsidiaries, the Award shall
continue to vest during the first 180 days of Grantee’s approved disability
leave pursuant to a Company disability policy. If Grantee remains on an approved
disability leave for more than 180 days, all restrictions imposed on the Units
covered by this Award shall lapse and be of no further force or effect, and the
Units covered by this Award shall vest in full, on the 181st day of approved
disability leave; provided, that the Grantee’s disability meets the requirements
of Treasury Regulation Section 1.409A-3(i)(4)(i). Such vested Units will be paid
in accordance with Section 4(b) hereof.
(b)    Death. In the event Grantee dies during the period of Grantee’s
employment with the Company and its Subsidiaries, all restrictions imposed on
the Units covered by this Award shall fully and immediately lapse and be of no
further force or effect, and the Units covered by this Award shall vest in full,
on the date of Grantee’s death. Such vested Units will be paid in accordance
with Section 4(b) hereof.
(c)    Change of Control. If a Change of Control occurs after the Award Date and
during the period of Grantee’s employment with the Company and its Subsidiaries,
then, in accordance with the provisions set forth in Section 13 of the Plan
relating to “Restricted Units,” the vesting of the Award will accelerate except
to the extent Grantee receives a Replacement Award. In the event Grantee
receives a Replacement Award and, on or after the date of the Change of Control
and prior to the last vesting date set forth in the RSU Award Certificate,
Grantee experiences a Qualifying Termination, the Replacement Award will become
fully vested. Such vested Replacement Award will be paid in accordance with
Section 4(a) hereof.
(d)    Retirement. In the event of a termination of Grantee’s employment with
the Company and its Subsidiaries under circumstances that constitute Grantee’s
Retirement (as defined in Section 11), the Units covered by the Award shall vest
in full on the date of the Grantee’s Retirement. Such vested Units will be paid
in accordance with Section 4(a) hereof; provided, however, that if Grantee shall
cease to be Retired from the Industry, Grantee shall


2



--------------------------------------------------------------------------------




forfeit any portion of the Award that remains unpaid at the time he or she
ceased to be Retired from the Industry and the forfeited portion of the Award
shall be canceled for no consideration.
(e)    Involuntary Termination Without Cause. In the event of an involuntary
termination by the Company or any of its Subsidiaries of Grantee’s employment
with the Company and its Subsidiaries prior to the last vesting date set forth
in the RSU Award Certificate, and prior to any Change of Control that occurs
after the Award Date, (other than a Termination for Cause), the Units covered by
the Award shall vest in full on the date of the Grantee’s termination of
employment. Such vested Units will be paid in accordance with Section 4(a)(i)
hereof.
(f)    Other Termination of Employment. In the event of termination of Grantee’s
employment with the Company and its Subsidiaries prior to the last vesting date
set forth in the RSU Award Certificate for any other reason not covered by
paragraphs (a) through (e) above, Grantee will forfeit any Units covered by this
Award that are not yet vested, and shall have no further rights to said Units or
any amounts attributable thereto.
6.Adjustment Upon Changes in Capitalization. Any additional Units or other
property issued with respect to the Units covered by this Award, as a result of
any declaration of stock dividends, through recapitalization resulting in stock
splits, combinations or exchanges of shares or otherwise, shall be subject to
the restrictions and terms and conditions set forth herein.
7.Payment of Taxes.
(a)    Grantee or Grantee’s legal representative shall be required to pay to the
Company the amount of any federal, state, local or other taxes which the Company
determines it is required to withhold and pay over to governmental tax
authorities with respect to Units covered by this Award and/or the underlying
shares of Common Stock on the date (or dates) on which the Company’s tax
liability arises with respect to such Units and/or shares (the “Tax Date”).
Grantee may satisfy such obligation by any of the following means: (i) cash
payment to the Company, (ii) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be deliverable having an aggregate Fair
Market Value determined as of the Tax Date that equals the amount required,
(iii) authorizing the Company to withhold cash otherwise deliverable pursuant to
a Replacement Award issued as contemplated by Section 12, or (iv) any
combination of (i) and (ii). The value of any shares withheld may not be in
excess of the amount of taxes required to be withheld by the Company determined
by applying the applicable minimum statutory withholding tax rates or a greater
amount to the extent permitted by applicable law and accounting principles and
the policies of the Company as in effect from time to time.
(b)    The Company shall pay all original issue or transfer taxes with respect
to the issuance or delivery of shares of Common Stock pursuant hereto and all
other fees and expenses incurred by the Company in connection therewith.
8.Beneficiary. Grantee may name, from time to time, any beneficiary or
beneficiaries to whom the shares of Common Stock issuable under the Units
covered in this Award, or cash payable pursuant to a Replacement Award as
contemplated by Section 12, shall be paid in case of his death before receipt of
such shares, or cash, as applicable. Each designation shall be on a form
prescribed for such purpose by the Committee and shall be effective only as set
forth therein.
9.Compliance with Certain Laws and Regulations. If the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares of Common Stock issuable under the Units covered in this Award upon
any securities exchange or under any law or regulation, or that the consent or
approval of any governmental regulatory body is necessary or desirable in
connection with the granting of shares of Units hereunder, Grantee shall supply
the Committee or Company, as the case may be, with such certificates,
representations and information as the Committee or Company, as the case may be,
may request and shall otherwise cooperate with the Company in obtaining any such
listing, registration, qualification, consent or approval.
10.Tax Provisions – Section 409A. The obligations under this Agreement are
intended to comply with the requirements of Section 409A of the Code or an
exemption or exclusion therefrom and shall in all respects be


3



--------------------------------------------------------------------------------




administered in accordance with Section 409A of the Code. Any payments that
qualify for the "short-term deferral" exception, the separation pay exception or
another exception under Section 409A of the Code shall be paid under the
applicable exception to the maximum extent possible. Each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying the exclusion under Section 409A of the
Code for short-term deferral amounts, the separation pay exception or any other
exception or exclusion under Section 409A of the Code. In no event may a
Grantee, directly or indirectly, designate the calendar year of any payment
under this Plan.
11.Certain Definitions.
(a)    “Good Reason” means:
(i)    In the case where there is an employment, change-of-control or similar
agreement in effect between Grantee and the Company or any Subsidiary that
defines “Good Reason” (or similar words), an event or circumstance that would
constitute “Good Reason” (or similar words) as defined in such agreement.
(ii)    In the case where there is no employment, change-of-control or similar
agreement in effect between Grantee and the Company or any Subsidiary, or where
there is such an agreement but the agreement does not define “Good Reason” (or
similar words), the occurrence of any of the following without Grantee’s
consent:
(1)    a material reduction in Grantee’s total compensation opportunities, job
responsibilities, duties or reporting relationship;
(2)    a reduction in Grantee’s base salary;
(3)    a material reduction in Grantee’s title, unless the change is a result of
a different titling structuring or is to a title of essentially the same rank;
(4)    a change in Grantee’s work location that requires Grantee to devote more
than fifty percent (50%) of Grantee’s working time over a period of three (3)
months at a location that is more than fifty (50) miles from Grantee’s normal
work location before such change; or
(5)    material breach of any agreement between the Company and Grantee;
provided, however, that Grantee’s voluntary resignation shall be considered to
be for Good Reason only if (A) Grantee provides notice to the Company of the act
or omission constituting Good Reason within ninety (90) days after the
occurrence of such act or omission, (B) after receiving such notice, the Company
fails to remedy such act or omission within thirty (30) days of such notice, and
(C) the employee resigns within thirty (30) days after the end of such cure
period.
(b)    “Qualifying Termination” means (i) an involuntary termination of
Grantee’s employment by the Company (other than a Termination for Cause), or
(ii) a voluntary resignation by Grantee for Good Reason, in each case, on or
after the date of a Change of Control and prior to the last vesting date set
forth in the RSU Award Certificate.
(c)    “Retirement” means (i) an involuntary termination of Grantee’s employment
by the Company (other than a Termination for Cause), or (ii) a voluntary
resignation by Grantee for any reason, in each case, on or after the date
Grantee reaches any combination of age and/or years of service with the Company
or any Subsidiary equal to or greater than 65; provided, however, that Grantee
must have reached a minimum age of 55 and completed at least five years of
service with the Company or any Subsidiary; and provided, further, that any
termination of Grantee’s employment that constitutes a Qualifying Termination
shall not be considered a Retirement for purposes of this Agreement.  For
purposes of determining the years of service with the Company or any Subsidiary
under this Section 11(c):


4



--------------------------------------------------------------------------------




(i)    A year of service shall mean, for the first year of service, 12
consecutive calendar months beginning on Grantee’s date of hire with the Company
or any Subsidiary, and for each additional year thereafter, 12 consecutive
calendar months beginning on and including the anniversary of Grantee’s date of
hire; and
(ii)    years of service, if any, with a Subsidiary acquired by the Company
shall begin to be earned as of the date such Subsidiary was acquired by the
Company.
(d)    “Retired from the Industry” means that Grantee has retired from the
Company and all Subsidiaries under circumstances that constitute Retirement, and
Grantee (i) does not thereafter perform services as an employee, officer,
director or consultant for, or in any other capacity assist, any bank, thrift,
bank or thrift holding company, asset management company, trust company,
investment advisor, or any other financial services company (other than the
Company or a Subsidiary), whether existing or in formation, that provides or
plans to provide banking or other financial services, including but not limited
to, those relating to loans, deposits, treasury management, custodial or trust
services, or investment or wealth management services, and (ii) certifies to the
Company, at such times and in such manner as the Committee may require, that
since Grantee’s Retirement, Grantee has not performed any such services.
(e)    “Termination for Cause” means a termination of the employment of Grantee
by the Company or any Subsidiary for any of the following reasons:
(i)In the case where there is an employment, change-of-control or similar
agreement in effect between Grantee and the Company or any Subsidiary that
defines “cause” (or similar words), a termination of Grantee’s employment that
is or would be deemed to be for “cause” (or similar words) as defined in such
agreement.
(ii)In the case where there is no employment, change-of-control or similar
agreement in effect between Grantee and the Company or any Subsidiary, or where
there is such an agreement but the agreement does not define “cause” (or similar
words), the termination of Grantee’s employment due to:
(1)Grantee’s material breach or non-observance of any material term of Grantee’s
written employment agreement with the Company or any Subsidiary, if any;
(2)The willful and continued failure by Grantee to substantially perform
Grantee’s duties with the Company or any Subsidiary (other than due to physical
or mental illness);
(3)The engaging by Grantee in egregious misconduct involving moral turpitude
such that, in the reasonable judgment of the Board, Grantee’s credibility and
reputation no longer conform to the standard of the Company’s employees; or
(4)Grantee’s failure to carry out lawful instructions.
12.Treatment in Connection with Proposed Transaction.
(a)    Pursuant to the Agreement and Plan of Merger by and between Canadian
Imperial Bank of Commerce (“Parent”), the Company and CIBC Holdco Inc., a wholly
owned subsidiary of Parent (“Holdco”) dated June 29, 2016 (the “Merger
Agreement”), it is contemplated that, subject to the terms and conditions set
forth in the Merger Agreement, the Company will merge with and into Holdco (the
“Merger”) and thereby become a wholly owned subsidiary of Parent. If the Merger
is completed, the Award will be converted into an Adjusted Restricted Stock Unit
Award in accordance with the terms of Section 1.8(c) of the Merger Agreement and
such Adjusted Restricted Stock Unit Award will constitute a Replacement Award
for purposes of the Plan and this Agreement. As provided in Section 1.8(c) of
the Merger Agreement, the Adjusted Restricted Stock Unit award will relate to a
number of shares of Parent common stock, and settlement of the Adjusted
Restricted Stock Unit Award will be in the form of a cash payment equal to the
fair market value (determined under the methodology used by Parent for
determining fair market value for


5



--------------------------------------------------------------------------------




employee equity awards generally) of the shares of Parent common stock to which
the Adjusted Restricted Stock Unit Award relates.
(b)    From and after completion of the Merger, all references in this
Agreement, and in the Plan as applied to the Adjusted Restricted Stock Unit
Award, to (i) the “Company” shall be deemed to refer to Parent and (ii) Common
Stock shall be deemed to refer to common shares of Parent.
13.Miscellaneous.
(a)    Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, delivered by overnight courier, or mailed
by first class mail, to Grantee at the address set forth on the records of the
Company, to the Company at its offices at 120 South LaSalle Street, Chicago,
Illinois 60603, or such other address or to the attention of such other person
as the recipient party shall have specified by prior written notice to the
sending party. Any notice under this Agreement will be deemed to have been given
when received.
(b)    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
(c)    Complete Agreement. This Agreement, the RSU Award Certificate and those
documents expressly referred to herein embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
(d)    Counterparts; Electronic Signature. This Agreement, the RSU Award
Certificate and those documents expressly referred to herein and therein may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement. This
Agreement, the RSU Award Certificate and all documents to be delivered in
connection with this Agreement may be executed and delivered by Grantee by
electronic signature, including without limitation “click-through” acceptance,
pursuant to procedures the Company may establish from time to time, and such
execution and delivery shall have the same force and effect as Grantee’s manual
signature.
(e)    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Grantee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), and is intended to bind all successors and assigns of the respective
parties, except that Grantee may not assign any of Grantee’s rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted hereby.
(f)    Remedies. Each of the parties to this Agreement will be entitled to
enforce its rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its favor. The parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that any party may in its sole discretion apply
to any court of law or equity of competent jurisdiction for specific performance
and/or injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.
(g)    Waiver or Modification. Any waiver or modification of any of the
provisions of this Agreement shall not be valid unless made in writing and
signed by the parties hereto. Waiver by either party of any breach of this
Agreement shall not operate as a waiver of any subsequent breach.


6



--------------------------------------------------------------------------------




(h)    No Employment Contract. This Agreement shall not be construed as an
employment contract and does not give Grantee any right to continued employment
by the Company or any affiliate of the Company or to the receipt of any future
Units or other awards under the Plan.


7

